Citation Nr: 0911786	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-39 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1954 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision rendered by 
the St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The case was remanded by the Board to the RO for additional 
development in August 2008.  The additional development has 
been completed and the case has been returned to the Board 
for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

3.  The competent evidence of record does not reflect that 
the Veteran's diagnosis of PTSD is causally or etiologically 
related to a verified stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the Veteran's claim, letters 
dated in January 2004 and April 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The letters informed the Veteran that additional 
information or evidence was needed to support his service 
connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this regard, the Board notes that most of the Veteran's 
service treatment records are not available for review; the 
only available service treatment record is the Veteran's 
March 1956 separation examination.  The Veteran's service 
treatment records were requested from the National Personnel 
Records Center (NPRC) and the NPRC provided a response in 
February 2004, indicating that the Veteran's record was fire 
related and that there were no service treatment records or 
Surgeon General's Office reports.  

In cases where the veteran's service treatment records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  No 
alternate medical records were found in this case.

In this case, the Veteran's service and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was not afforded a VA 
examination in connection his claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that an 
examination in connection with the Veteran's claim is not 
warranted.  An examination for PTSD is not needed because 
there is no credible evidence of any in-service stressors.  

Since the Board has concluded that a preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008). Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran contends that his current diagnosis of PTSD is 
related to non-combat action and other stressors that he 
experienced while serving on active duty in Pusan, South 
Korea with the 1st Base Post Office.  See lay statements.  
Specifically, the Veteran contends that he witnessed a train 
explosion in November 1955, in which 100 to 150 Korean 
passengers were killed.  He stated that he can still remember 
the smell of burning flesh and is still haunted by the 
visions of that day.  The Veteran named another serviceman 
who served in the area with the 8th Army, but was unable to 
locate him.  

A review of the Veteran's DD 214, shows the Veteran had a 
little more than one year of foreign service and that his 
most significant duty assignment was with the 1st Base Post 
Office, APO 971.  The record shows the Veteran received 
training as a railway car repairman and worked as a railway 
maintenance helper.  A March 1956 separation examination 
showed no psychiatric abnormalities or problems regarding 
PTSD.  

Because there is no evidence of engagement in combat, the 
Veteran's statements regarding in-service stressors must be 
corroborated.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Moreau, supra.  The Board notes that 
anecdotal stressors are simply not capable of verification by 
VA.  According to the RO, in a November 2005 statement of the 
case, the Veteran's stressors were anecdotal and personnel 
records and units of assignment were unavailable and the 
dates thereof could not be determined.  In an August 2008, 
the Board remanded the case to the RO for additional 
development based on the November 1955 stressor date reported 
by the Veteran.  In September 2008, the RO attempted to 
verify the Veteran's claimed stressors with the U.S. Army and 
Joint Services Records Research Center (JSRRC) and in 
November 2008, a JSRRC response indicated that the train 
accident could not be verified after searching the available 
1953 through 1955 historical timeline of train wrecks in 
Korea that were reported.  See December 2008 SSOC.  The 
response also indicated that the only train accident reported 
in Korea occurred in June 1953 between Pusan and Taegu, 
nearly two years prior to the stressor date reported by the 
Veteran and prior to the Veteran's active military service.  
A November 2008 VA memorandum confirmed that the Veteran's 
stressors could not be verified.  

Based on the evidence above, the Board finds that service 
connection for PTSD is not warranted because the Veteran's 
noncombat stressors could not be verified and there is no 
credible evidence relating his current PTSD to a verified 
stressor.  There is no evidence corroborating the Veteran's 
statements regarding in-service PTSD related stressors.  See 
JSRRC response letters.  Although the Veteran has a current 
diagnosis of PTSD, there is no credible evidence relating 
that diagnosis to verified stressors in service.  The Board 
notes that, in a March 2004 VA psychiatry consult record, the 
Veteran was diagnosed with PTSD related to noncombat; 
however, the diagnosis is based solely on the Veteran's 
uncorroborated statements and is insufficient to establish 
the presence of an adequate in-service stressor for the basis 
of a diagnosis of PTSD.  See Dizoglio, supra.

The Board acknowledges the Veteran's testimony that he 
witnessed a train explosion in which hundreds of people were 
killed; however, JSRRC verified that no train accidents of 
any kind were reported in South Korea on or around November 
1955.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1993); see 
also Hayes, supra; 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f).

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that service connection is in 
order for PTSD.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


